Judge Owsley,
delivered the opinion of the court.
This action was brought by Owings to obtain compensation for the failure of Gray in not performing in a workmanlike manner the wood work of a house, which was covenanted to be performed by him for Owings.
Gray pleaded, 1st covenants performed—and 2d, that after the work was performed by him, it was received by Owings in satisfaction of the covenant.
Issues in fact were made up to each plea, and a general verdict found for Gray. Owings then moved the court for a new trial, on the ground of the verdict being against law and evidence, but his motion was overruled, and judgment rendered upon the verdict in favor of Gray. From that judgment, Owings has appealed to this court.
The cause turns in this court exclusively upon the correctness of the circuit court’s refusal to award a new trial.
There is no pretence for the suggestion of the verdict being against law, unless it results from an absence of evidence to support the verdict; but we are not of opinion the verdict can, with any propriety, be said to be either without, or contrary to evidence. The record contains a statement of evidence conducing to prove, on the part of Gray, both issues; and, although not the most conclusive, the *521evidence is clearly of a character which forbids this court, contrary to the opinion of the circuit court, to overturn the verdict.
Bibb for appellant, Pope for appellee.
The judgment must be affirmed, with costs.